Case 1:18-cr-00056-RP-CFB Document 22 Filed 10/23/18 Page 1 of 2

IN THE UNITED STATES DlSTRlCT COURT
FOR THE SOUTHERN DISTRICT OF lOWA

 

: R _
UNITED sTATEs oF AMERicA, NO- 1 ISC 00956 01

Plaintiff,

oRDER FoR PRESENTENCE
VS_ INVESTIGATION, sCHEDULING oF
SENTENCING, AND CoNCERNING
Lal"ry Eue€rl€ BumS» sUBMIssIoN oF MoTIoNs, oBJECTloNs,
D€fendam_ ANI) oTHER sENTENCING MATERIALS

 

 

I. PRESENTENCE INVFISTIGATION ANI) DISCLOSURE OF PRESENTENCE REPORT

Within fourteen (l4) calendar days following the date of adjudication or plea proceeding, pursuant to the
Administrative Order filed on December 5, 1994, counsel for the United States Attorney’s Oftice shall provide to
the United States Probation Office and serve upon opposing counsel a written statement of the defendant’s offense
conduct in the case. ln accordance with this Order, the offense conduct statement shall be provided no later than

November 6, 2018

The United States Probation Office shall complete a presentence investigation, and the initial presentence
report (PSR) shall be completed and disclosed to parties within sixty (60) calendar days following the date of
adjudication or plea proceeding In accordance with this Order, the initial PSR shall be disclosed on
December 21’ 2018 . lnitial disclosure of the PSR shall occur via electronic filing on Cl\/l/ECF.

Within fourteen (14) days after the disclosure of the initial PSR1 pursuant to Fed. R. Crim. P. 32(f)(l),
counsel shall file with the Court any objections counsel may have to any material facts, information, sentencing
classifications, sentencing guideline ranges, and policy statements contained in, or omitted from, the PSR. ln
accordance with this Order, objections shall be filed no later than January 4’ 2019 . If a party has no
objections to the PSR, a statement indicating such shall be filed by this same date.

II. OBJECTION MEETING
lt is the responsibility of counsel to be prepared for and participate in an objection meeting,
if one is necessary. ln accordance with Fed. R. Crim. P. 32(f)(3), the United States Probation Offtce shall contact

counsel to determine the parties’ readiness to proceed with sentencing and conduct a meeting to address any

` objections or logistics relating to sentencing

Case 1:18-cr-00056-RP-CFB Document 22 Filed 10/23/18 Page 2 of 2

January ll, 2019 _
No later than , the Probation Officer shall contact the Court and confirm that the

case is ready to proceed to sentencing as scheduled; reschedule the sentencing date, if necessary; and/or address
any other logistical matters related to sentencingl
III. SEN'I`ENCING DATE

A sentencing date will be scheduled by the Court when the Court is notified by the Probation Ofticer that
the case is ready for sentencing At the time of notification the Probation Ot`ficer will inform the Court of the
estimated time required for the sentencing hearing ln accordance with 18 U.S.C. § 3552(d), the final PSR shall
be disclosed to the Court and parties at least ten (l 0) days prior to the date set for sentencing and, in addition, the
Probation Officer will advise the Court further as to the projected length of the sentencing hearing, whether the
parties intend to call witnesses, whether it is anticipated that any victims may wish to be present and/or address
the Court, and whether there are any other unique logistical or scheduling issues.

IV. PRE-SENTENCF. Sl_lBMISSI()NS

On or before five (5) days prior to the date set for sentencing, the parties shall each file a sentencing
memorandum, setting forth any outstanding disputes as to the application of the United States Sentencing
Guidelines and the position of the party as to the appropriate sentence to impose under the factors set forth in 18
U.S.C. § 3553(a). Any other motion or brief the party would like the Court to consider must be filed by the same
date. Additionally, by the same deadline, the parties shall file, under seal, any letters or other exhibits the party
would like the Court consider at the sentencing hearing, with copies provided to opposing counsel and the
Probation Officer. The requirements in this section do not apply to resistances or responses to motions or briefs
served less than five (5) days before the sentencing hearing, Government motions under USSG §5Kl.l or U.S.C.
§ 3553(e), or rebuttal or impeachment exhibits

IT IS SO ORDERED.

2` d O t b 2018
Dated this sr day of c 0 er , .

 

“i;hQ@t_ 0 isham

l-lelen C. Adams

 

Chier.S. Magistrate Judge

